In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00180-CR



         JIMMY DON MATTHEWS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 102nd District Court
                 Bowie County, Texas
             Trial Court No. 12-F-584-102




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION

        Jimmy Don Matthews appeals from his conviction by the trial court for criminal mischief

resulting in damages of $1,500.00 or more but less than $20,000.00, and sentence of one year in

state jail. Matthews has filed a single brief, in which he raises issues common to all of his

appeals. 1 He argues that the trial court erred: (1) in failing to instruct the jury to disregard

testimony of a witness speaking to Matthews’ prior bad acts and extraneous offenses and (2) in

failing to grant a motion for mistrial “based on the State’s willful violation of the trial court’s

ruling on Defendant’s Motion for Discovery.”

        We addressed these issues in detail in our opinion of this date on Matthews’ appeal in

cause number 06-12-00179-CR. For the reasons stated therein, we likewise conclude that error

has not been shown in this case.

        We affirm the trial court’s judgment.



                                                            Josh R. Morriss, III
                                                            Chief Justice

Date Submitted:          June 5, 2013
Date Decided:            June 18, 2013

Do Not Publish




1
 Matthews also appeals from a conviction of criminal mischief resulting in damage of $20,000.00 or more but less
than $100,000.00 in our cause number 06-12-00179-CR.

                                                       2